DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “once the seat is disposed in the seat frame…”.  It is unclear how a seat can be disposed in a seat frame.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al. (US 2019/0103651) in view of Sheriff et al. (US 2007/0096891).
With respect to claims 1-3, Yanagida et al. an occupancy detection system (fig. 1) for use in a vehicle, the occupancy detection system comprising: a main controller (30) comprising a microcontroller wherein the microcontroller is a Near Field Communication (NFC) microcontroller (paragraph 38); wherein a transponder module (20) communicates wirelessly with the reader module (10) using Near Field Communication (paragraph 38); the transponder module (20; 21) coupled to a buckle sensor (22) by a buckle sensor wire (paragraph 92); a reader module (10) communicating with the main controller (30), wherein the transponder module (20) communicates wirelessly (fig. 1) with the reader module (10).  (Figs. 1-20, paragraphs 37-95.)  Yanagida et al. discloses the reader module (10) communicating with the main controller (30) but is silent regarding the type of transmission.  Sheriff et al. teaches as well known to have a wired or wireless communication with the main controller (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sheriff et al. into the invention of Yanagida et al. in order to transmit information to the main controller.  (Paragraph 24.)
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al. and Sheriff et al., as applied to claim 1 above, and further in view of Baerenweiler et al. (DE 10 2004 001 480 A1; Machine Translation of Description ‘MTD’).
With respect to claims 4-5, Yanagida et al., as modified, does not specifically disclose a multiplexer or reader chip and seat tag.  Baerenweiler et al. teaches of using a multiplexer. (MTD paragraph 33.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Baerenweiler et al. into the invention of Yanagida et al., as modified in order to appropriately manage data from multiple sources.  (MTD Paragraph 33.)  Sheriff et al. teaches of a reader chip, wherein the reader module is controlled by the reader chip (paragraphs 11-13); a seat tag disposed on a seat of the vehicle (paragraphs 43-44), the seat tag comprising a microchip, wherein the transponder module is controlled by the microchip (paragraphs 43-44).  (Figs. 1-6, paragraphs 11-16, 21-47.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sheriff et al. into the invention of Yanagida et al., as modified, in order to reliably store and remotely retrieve data using devices.  (Paragraph 11.)
With respect to claim 6, Yanagida et al., as modified, discloses a first antenna (21) coupled to the transponder module (20); and a second antenna (12) coupled to the reader module (10), wherein the first antenna (21) and the second antenna (12) communicate wirelessly.  (Figs. 1-20, paragraphs 37-95.)  
	With respect to claim 7, Yanagida et al., as modified, discloses the transponder module (20) is disposed in the seat of the vehicle (paragraph 43) and the transponder module is positioned close to the seat tag (taught by Sheriff et al., paragraphs 43-44).  (Figs. 1-20, paragraphs 37-95.)  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida et al., Sheriff et al. and Baerenweiler et al., as applied to claims 11, 4-5 and 7 above, and further in view of Reuter et al. (DE 10 2018 200 851 A1; Machine Translation of Description ‘MTD’).
With respect to claim 8, Yanagida et al., as modified, discloses the reader module is located in the vehicle (paragraph 39) but is silent regarding in a seat frame.   Reuter et al. teaches the reader module (10) is disposed in a seat frame (figs. 1-4, MTD paragraphs 21 and 24).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the reader module (10) is disposed in a seat frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 9, Yanagida et al., as modified, discloses once the seat is disposed in the seat frame, the reader module (10) and transponder module (20) are in close proximity to one another, wherein the close proximity enables Near Field Communication.  (Figs. 1-20, paragraphs 37-95.)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614